Citation Nr: 0318358	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-08 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  The propriety of an initial 30 percent evaluation for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
frostbite.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran subsequently perfected 
this appeal.  

A RO hearing was held in October 1999 and a travel board 
hearing before the undersigned was held in March 2003.  
Transcripts of these hearings have been associated with the 
claims folder.


REMAND

On review, the Board has determined that additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The claims folder must be reviewed to 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  

2.  The RO should request the veteran's 
medical records from the VA outpatient 
clinic (VAOPC) in Ft. Meyers, Florida for 
any treatment for PTSD, residuals of 
frostbite, and tinnitus during the 
periods from September 1999 to January 
2000 and from March 2002 to the present.  
Please obtain the following types of 
records: Notes; Discharge Summaries, 
Consults; Medications; Lab Findings; 
Imaging (X-Ray, MRI, CT scan); 
Procedures; and Problem List and 
Confirmed Diagnoses.

3.  The RO should also request the 
veteran's records for any treatment for 
PTSD from the Vet Center in Ft. Meyers, 
Florida for the period from October 1999 
to the present.  

4.  Upon completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The examiner is requested to 
determine all current manifestations 
associated with the veteran's PTSD and to 
comment on their severity.  The 
examination should specifically address 
the degree of social and occupational 
impairment caused by the veteran's PTSD.  
A current Global Assessment of 
Functioning (GAF) scale score should be 
provided.  The claims folder should be 
available for review in conjunction with 
the examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.  

5.  The veteran's claims folder should be 
reviewed by the audiologist who conducted 
the August 1998 VA examination.  The 
examiner is requested to provide an 
opinion as to whether the veteran's 
current tinnitus is etiologically related 
to his period of service and/or the 
result of noise exposure therein.  If the 
1998 examiner is unavailable, another 
audiologist should be designated to 
provide the opinion, after reviewing the 
claims folder, including the service 
medical records and the August 1998 VA 
examination report.  All findings, and 
the reasons and bases therefore, should 
be set forth in a clear and logical 
manner on the examination report.

6.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the following: a) the 
propriety of an initial 30 percent 
evaluation for PTSD; b) entitlement to 
service connection for residuals of 
frostbite; and c) entitlement to service 
connection for tinnitus.  All applicable 
laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




